                                                                                         EXHIBIT
10.1











LEASE OF REAL PROPERTY


FROM


JOSEPH E. ROYCE, Landlord


to


TBS SHIPPING SERVICES INC., Tenant
_______________________________________________________________________






DATED:  January 1, 2005


PREMISES:  612 East Grassy Sprain Road
Yonkers, New York 10710




 




CITY OF YONKERS
COUNTY OF WESTCHESTER
SECTION: 
BLOCK: 
LOT:  
 
 
 
1. Property
1.1. Tenant’s Due Diligence Contingency
      1.2. Lease Term
3. Rent
3.1.1 Fixed Rent
3.1.2 Additional Rent
3.1.3 Rent Abatement
 4. Condition of Property.
4.1 Readying the Property and Building for the Tenant
4.2 Tenant’s Work
 5. Landlord Representations as Inducement To Tenant to Sign This Lease
5.1 Formation
5.2 Power and Authority
5.3 Due Authorization
5.4 Consent and Compliance
5.5 Solvency
5.6 Record Title
5.7 Condition of Title
5.8 Matters of Survey
5.9 Separate Parcels
5.10. Public Access
5.11 Condition of Building and Improvements
5.12 Public Utilities
5.13 Compliance Issues
5.14 Zoning
5.15 Flood and Inland Wetland Zones
5.16 Legal Compliance
5.17 Litigation
5.18 Compliance
5.19 Hazardous Materials/Underground Tanks
6. Transfer of Interest
7. Maintenance and Repair Obligations
8.  Insurance
9. Services and Utilities
10.  Casualty
11.   Condemnation
12. Compliance with Law
13. Use
14.  Mechanics Liens
15.  Signage
16.  Communications
17.   Dumpster
18.  Surrender
19.  Landlord’s Lien
20.  Subordination of Lease
21.   Estoppels
22.   Quiet Enjoyment
23.  Hazardous Materials
24.  Tenant Default
25.   Landlord Default
26.  Notices
27.  Holding Over
28.  Broker
29.  Notice of Lease
30.  Waiver of Jury Trial
31.  Assignment and Subletting
32.  Leasehold Mortgages
33. Miscellaneous





LEASE


THIS LEASE ("Lease") has been entered into as of Januar 1, 2005, between Joseph
E. Royce, an individual whose address is 52 Old Orchard Lane, Scarsdale, New
York, ("Landlord"), and TBS Shipping Services, Inc., chartered under the laws of
the State of New York with offices at 612 East Grassy Sprain Road, Yonkers, New
York 10710 ("Tenant").


W I T N E S S E T H :


WHEREAS, Landlord is the owner of that certain piece or parcel of land located
at 612 East Grassy Sprain Road, Yonkers, New York 10710 also known as "Treetops"
which consists of approximately six (6)± acres including parking lots, roadways,
lawns and landscaping (“Property”) more particularly described on Exhibit A; and


WHEREAS, The Property consists of (i) a Main Building containing three (3)
stories of approximately 10,000 square feet and (ii) a Carriage House containing
1.5 stories of approximately 5,000 square feet and Tenant desires to lease one
hundred (100%) percent of the space in said building (“Building”).


NOW THEREFORE, in consideration of the promises and covenants contained herein,
and for other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, Landlord and Tenant do hereby agree as follows:


1. Property.  Landlord hereby leases the Property and appurtenances thereto, to
the Tenant, and Tenant hereby rents the Property and appurtenances thereto, from
the Landlord, all on the terms and conditions of this Lease. Landlord represents
to Tenant that the Property is vacant, contiguous to and with direct legal
access through a legal curb cut to a publicly accepted street known as East
Grassy Sprain Road and a separate, distinct and legal tax and subdivision lot.
It is the intention of the parties that Landlord shall lease the Property and
all appurtenances thereto, to Tenant and that Tenant may thereafter, during the
Term, at Tenant’s cost and expense, perform any work, alterations, decorations,
installations, additions, improvements, repairs or restorations to the Property
(“Tenant’s Work”) for Tenant’s purposes. At Tenant’s sole cost, Landlord agrees
to cooperate with Tenant (including signing applications) in obtaining any
necessary permits for any Tenant’s Work that Tenant is permitted to make
hereunder. The Property is to be leased to Tenant at a Fixed Rent (subject to
escalation) which is intended to be a net rent to Landlord, subject, however, to
certain obligations of Landlord more particularly set forth herein.


1.1. Tenant’s Due Diligence Contingency. INTENTIONALLY OMITTED.


2. Lease Term. The "Term" of the Lease is for three (3) years commencing as of
January 1, 2005 ("Commencement Date") and terminating December 31, 2008
("Termination Date"). Provided that Tenant is not in default at the time of
exercise following the receipt of notice and expiration of any applicable cure
periods, Tenant shall have five (5) renewal option periods of three (3) years
each, all on the same terms and conditions contained herein, except that Rent
shall be as set forth hereinbelow for each of such renewal terms. If Tenant
shall elect to exercise its right to renew the Term, Tenant shall give notice to
Landlord of such election not later than that date which is nine (9) months
preceding the Termination Date of the Term as then in effect. Upon the giving of
such notice in a timely fashion, the Term shall be deemed renewed, such renewal
Term to begin immediately upon the occurrence of the Termination Date as then in
effect. Notwithstanding the preceding, if Tenant shall fail to give notice of
renewal as and when required herein, Landlord shall give a notice to Tenant
advising that Tenant has failed to exercise its renewal rights herein, and
Tenant shall thereafter have an additional thirty (30) days following receipt of
Landlord’s notice in which to exercise the renewal rights. The “Term” as used
herein shall include, as the context may require, any and all renewal option
periods.


3. Rent. The obligation to pay Rent and the commencement of the Term of the
Lease shall be as of the date of this Lease. Rent for any partial month at the
beginning or end of the Term shall be apportioned based upon the number of days
elapsed versus the number of days in the applicable month. Tenant will pay the
following two types of Rent:


3.1.1 Fixed Rent. Tenant shall pay "Fixed Rent" to the Landlord in equal monthly
installments, on the first day of each month, in advance, at the address first
set forth above for the Landlord as follows:


(a) during the and in respect of the period from the Commencement Date of this
Lease and continuing for the following Calendar Year, a yearly amount equal to
Two Hundred Forty Thousand and 00/100 ($240,000.00) Dollars payable in equal
monthly installments of Twenty Thousand and 00/100 ($20,000.00) Dollars;


(b) the monthly installments of Rent of any succeeding Calendar Year shall be
determined by multiplying the amount of the monthly installment of Rent for the
prior Calendar Year by the average CPI for the twelve (12) months of the prior
Calendar Year. The term "CPI" as used in this Lease shall mean the Consumer
Price Index for All Urban Customers - All Items - U.S. City Average published by
the United States Department of Labor, Bureau of Statistics. If the issuance of
the CPI by the federal government is discontinued, the Landlord shall use for
the CPI the official index published by a federal governmental agency which is
most nearly equivalent to the CPI. If no such index is available, then Landlord
shall use such index or procedure which reasonably reflects increases or
decreases in consumer prices in the United States. If the Rent payments
determined by this Article 3 exceed that allowed by the terms of any valid
government restriction which limits the amount of rent or if the Rent payments
described pursuant to this Article 3 exceed any limitation otherwise imposed by
this Lease, the amount of Rent or other payments shall be the maximum permitted
by such governmental restriction and by such limitation; however, all increases
or decreases in Rent or other payments provided in this Lease shall be
calculated thereafter based upon the amount of Rent which would have been
payable under the Lease as if such government restriction or other limitation
had not limited the Rent payable under the terms of this Lease. As used herein a
"Calendar Year" shall be each twelve (12) consecutive month period from the date
of this Lease.
3.1.2 Additional Rent. All other sums Tenant must pay to Landlord under this
Lease are, in the aggregate, the "Additional Rent," which will be due and
payable as provided throughout this Lease. Tenant will pay promptly when due and
payable, one hundred percent (100%) of the Operating Expenses and Taxes of the
Property which are applicable at any time during the Term of this Lease as
Additional Rent. All such Operating Expenses and Taxes shall be pro-rated for
the partial month in which the Commencement Date and Termination Date occur, if
applicable.


For purposes hereof, "Operating Expenses" will mean (i) all utilities consumed
by Tenant at the Property, including without limitation, those for sewer, water,
heat, gas, oil, electricity, power and air conditioning (to the extent present
at the Property); (ii) Tenant’s maintenance and repair of the Building and
improvements at the Property, including but not limited to all regular and
seasonal Property landscape and maintenance costs, snow plowing, parking lot
maintenance and similar Property maintenance repair costs; (iii) the insurance
of the Property carried by Tenant; (iv) ADT or similar security/alarm system
service for the Building; (v) sprinkler monitoring service for the Building; and
(vi) private garbage removal service. Tenant shall pay all Operating Expenses
directly to the entity providing or charging for the same, and with respect to
those incurred by Landlord pursuant to the terms hereof, directly to Landlord.
Landlord represents and agrees that no party other than the Tenant shall have
rights to or use of the Property or any of the utility or other systems thereon,
thus resulting in all Operating Expenses being incurred for the sole benefit of
the Tenant.


For purposes hereof, "Taxes" will mean all real property taxes, assessments,
sewer and water use charges imposed upon the Property by the City of Yonkers and
County of Westchester. Excluded from the definition of Taxes are income,
inheritance, succession, estate, gift, franchise or transfer taxes, and any and
all special assessments attributable to the initial improvements of the Property
(i.e. any special assessments for utility lines or sidewalks associated with the
initial improvement of the Property by Landlord). Landlord shall deliver all Tax
bills directly to Tenant no later than ten (10) days after receipt thereof by
Landlord, or Tenant may have Tax bills sent directly to Tenant for payment and
Tenant shall pay the same directly to the assessing authority. If Landlord shall
fail to deliver such Tax bills to Tenant as and when required, Landlord shall
pay all penalties and other costs resulting from the late payment thereof by
Tenant. Tenant agrees that it shall pay such Tax bills timely given to Tenant on
or before the due date therefor. Notwithstanding the above, Tenant shall have
the right to contest Taxes imposed pursuant to the terms hereof, and to not pay
such Taxes or to only pay a portion thereof during the pendency of such
challenge, provided Tenant pays any costs, interest and/or penalties imposed by
the taxing authority and indemnifies Landlord against any loss, cost or expenses
incurred by Landlord in connection therewith.


3.1.3 Rent Abatement. INTENTIONALLY OMITTED


4. Condition of Property. 


4.1 Readying the Property and Building for the Tenant. Tenant has inspected the
Property and takes the Property in “as is” condition.
 
4.2 Tenant’s Work. During the Term Tenant may not perform any work, alterations,
installations, additions, improvements, structural repairs or restorations to
the Property (“Tenant’s Work”) without the prior written consent of Landlord
which (i) in the case of alterations, additions, installations or improvements
of a structural nature or involving the Building systems, may be granted or
withheld by Landlord in its sole and absolute discretion and (ii) in the case of
alterations or improvements of a non-structural nature or not involving Building
systems, shall not be unreasonably withheld or delayed. In connection with such
consent, Tenant shall submit to Landlord such detailed plans, specifications,
drawings and other materials reasonably requested by Landlord. Tenant may make
such non-structural alterations and perform work of a decorative nature without
Landlord’s prior written consent. At Tenant’s sole cost, Landlord agrees to
cooperate with Tenant (including signing applications) in obtaining any
necessary permits for any Tenant’s Work that Tenant is permitted to make
hereunder. In all cases the Tenant’s Work shall be performed at Tenant’s sole
cost and expense and by contractors selected by Tenant. Tenant agrees that the
Tenant’s plans and specifications shall be in compliance with applicable laws,
rules and regulations, that Tenant shall not commence construction until it
obtains (if required) a building permit for Tenant’s Work, and that such
Tenant’s Work shall be performed in accordance with the building permit, in
compliance with applicable law and in accordance with the Tenant’s plans and
specifications. As a condition of approving such Tenant's Work the Landlord may
require the Tenant to maintain such additional insurance coverages (in addition
to those required in Article 8 hereof) as the Landlord may reasonably require.




5. Landlord Representations as Inducement To Tenant to Sign This Lease. In order
to induce Tenant to enter into this Lease and to perform the Tenant’s Work,
Landlord represents and warrants to Tenant that:


With Respect to Landlord and the Transaction.


5.1 Formation. Landlord is an individual and has not been involved as a debtor
in a loan default or credit workout scenario with Tenant.


5.2 Power and Authority. Landlord has full power and authority to execute and
deliver this Lease and to perform all of its obligations hereunder.


5.3 Due Authorization. This Lease has been duly authorized, executed and
delivered by Landlord and constitutes a legal, valid and binding agreement of
Landlord, enforceable against Landlord in accordance with its terms.


5.4 Consent and Compliance. All regulatory consents, authorizations, approvals
and filings required of Landlord by any federal, state or local law, rule or
regulation for the execution and delivery of this Lease and the performance of
Landlord’s obligations herein have been obtained or made except for the land use
permits and approvals expressly set forth herein as being required to be
obtained or performed subsequent to the execution and delivery of this Lease;
and the execution and delivery of this Lease by Landlord and the performance by
Landlord of its obligations herein and contemplated hereby do not violate any
present Federal, State or local law, rule or regulation, or conflict with or
result in a breach of the provisions of, or constitute a default under any
indenture, franchise, permit, license, note, agreement or other instrument to
which Landlord is a party or by which Landlord.


5.5 Solvency. Landlord is solvent, and there has been no petition in bankruptcy,
whether voluntary or involuntary, nor has there been any assignment for the
benefit of creditors filed under the bankruptcy or insolvency laws of the United
States or any state thereof or any action brought under the aforesaid bankruptcy
or insolvency being against or with respect to Landlord, and Landlord represents
and warrants that it has sufficient funds to perform its obligations hereunder.


With Respect to Title.


5.6 Record Title. Landlord is the sole owner of the Property.


5.7 Condition of Title. Except for the matters set forth on Exhibit B hereto
("Permitted Title Exceptions"), Landlord has good and marketable, indefeasible,
absolute fee simple title to the Property free and clear of all defects,
mortgages, deeds of trust, security interests, liens, encumbrances, easements,
covenants, restrictions, reservations, conditions, encroachments, and any other
matters or defects whatsoever.


5.8 Matters of Survey. No state of facts exist which would be revealed by a
careful inspection or survey of the Property would cause the condition of title
not to be as described above. If in the possession of Landlord or its agents,
Landlord shall deliver to Tenant, at time of execution of this lease, an “as
built” survey of the Property showing all improvements thereon and the location
of all parking spaces and utility lines. 


5.9 Separate Parcels. The parcel of land that constitutes the Property is a
separately assessed and identified parcel for purposes of real estate taxation
and land use laws (including, without limitation, subdivision and zoning laws),
and receives a separate tax bill. Landlord agrees that (a) the Property shall at
all times remain a separate and distinct parcel and at no time in the future
shall the Property be included with any other parcels; and (b) that no other
property surrounding the Property shall have any rights to use any portion of
the Property for any purpose.


5.10. Public Access. The Property has unlimited contiguous access to and from
East Grassy Sprain Road, a publicly dedicated and accepted City of Yonkers
maintained street, without crossing any other lands and Landlord and Tenant have
no responsibility for maintenance of such street, but Tenant shall have the
obligation to maintain the parking lot located on of the Property. Landlord has
no knowledge of any pending changes to such street, including, without
limitation, modification to size, location, grading and paving, expansion or
extension.


With Respect to the Condition of the Property


5.11 Condition of Building and Improvements. To the best knowledge of landlord,
the Building and other improvements are structurally sound and good and fully
operating condition, fit for the purposes for which the same were constructed,
subject, however, to any improvements to be performed by the Tenant. 


5.12 Public Utilities. Adequate supplies of all public utilities, including
without limitation water, sewer, gas, electric, telephone, and drainage
facilities and other utilities required by law or by the normal use and
operation of the Property are installed and connected with the Building pursuant
to valid permits and without cost to Tenant, and will be adequate to serve the
Property and Building and to permit full compliance with all requirements of law
and normal usage of the Property and Building by the occupants thereof and their
licensees and invitees. With the possible exception of water, which may enter
the Property and connect to the Building from the municipal parking lot at the
rear of the Property, no such utilities cross other property, and all such
utilities enter the Property directly from Purchase Street. All such utilities
are “live” to the Building and ready for Tenant to hook into from a utility
cabinet within the Building.


5.13 Compliance Issues. No proceeding is pending or, to the best of Landlord’s
knowledge, is threatened, nor do any state of facts exist which could, with the
passage of time, result in the revocation or a limitation of any licenses,
qualifications, permits, franchises, zoning variances and other governmental
approvals and authorizations associated with the Property.


5.14 Zoning. The applicable Zoning Regulations permit the property to be used
for commercial office space.


5.15 Flood and Inland Wetland Zones. The Property is not located in a flood zone
or inland wetland area. Attached hereto is a FNIS Flood Services flood hazard
determination.


5.16 Legal Compliance. To the best knowledge of Landlord, the Property and the
present and past uses thereof and all present and past operations therein are
and were in full compliance with all local, state and federal laws, rules and
regulations applicable to the Property or the uses thereof. Landlord has no
knowledge of any condemnation, environmental, zoning, land use, or other
proceedings, either instituted or planned to be instituted, which would affect
the use and operation of the Property for Tenant’s intended purpose or the value
of the Property, nor has Landlord received any notice of any special assessment
proceedings affecting the Property. Landlord has no notice of any governmental
body, or other party claiming or requiring, or calling attention to the need
for, any work, repairs, construction, alterations or installation on or in
connection with the Property, which has not been complied with.


5.17 Litigation. There is no (i) action, dispute, claim, litigation, proceeding,
labor dispute, arbitration, investigation or other proceeding at law or in
equity pending or, to the best of Landlord’s knowledge, threatened against
Landlord with respect to the Property or otherwise relating to the transactions
contemplated by this Lease, and Landlord knows of no basis for any such action
relative to the Property or such transactions; and (ii) there are no decrees,
injunctions or orders of any court or governmental department or agency
outstanding against Landlord with respect to the Property or the Property.


With Respect to Environmental Matters.


5.18 Compliance. The Property is in compliance with and has no liability or
obligation arising under applicable federal, state and local laws pertaining to
air and water quality, solid waste, hazardous materials, worker and community
right-to-know, hazardous materials, toxic substance control, radioactive
material management and disposal and any other environmental laws, and the
Landlord has not received any notice from any applicable governmental agency
seeking any information or alleging any violation of such environmental laws.


5.19 Hazardous Materials/Underground Tanks. Landlord has not caused or permitted
any uses of the Property (or any other real property of which the Property has
been a part within the preceding three (3) years, to generate, manufacture,
refine, transport, treat, store, handle, dispose, transfer, produce or process
any hazardous materials or solid waste and has not caused or permitted and has
no knowledge of the release of any such hazardous materials on-site or off site
of the Property. The Property does not, to the best of Landlord’s knowledge,
contain any hazardous materials and no such materials are located on, in or
under the Property. No underground storage tanks exist on the Property. No
condition, circumstance, or set of facts exists with respect to the Property
which constitutes a significant hazard to health, safety, property or the
environment.


6. Transfer of Interest. (a) Landlord shall promptly notify Tenant in writing if
Landlord shall convey the title to the Property to a new owner, giving the name
and address of the new owner and instructions regarding the payment of rent. If
Landlord does not so notify Tenant of a conveyance, Tenant may continue to pay
Rent and other amounts due hereunder to the party to whom Tenant has been making
payment and such payments shall be deemed to have been properly made to the
correct party. In the event of any such transfer of title of Landlord in and to
the Property or any part thereof, whether voluntary or involuntary, or by act of
Landlord or by operation of law, Tenant shall be under no obligation to pay
Rents or other charges thereafter accruing until Tenant shall have been notified
in writing by Landlord of such change in title, at which time any Rents not so
paid shall be immediately due and payable.


(b) If during the term hereof Landlord's interest in this Lease shall be
acquired by more than one person, firm, corporation, or other entity, whether by
conveyance, operation of law or otherwise, Landlord shall by notice to Tenant
signed by all of the then Landlords hereunder appoint one such Landlord to whom
Rent and all charges hereunder may be paid by Tenant and upon whom all notices
which Tenant may give hereunder may be served. Until such appointment shall be
made, Tenant shall be authorized from time to time to select any one of such
Landlords and to pay all Rent and all charges coming due hereunder to, and serve
all notices upon, the Landlord so selected until such time as such appointment
shall have been made as aforesaid. The service of any notice upon and the
payment of any Rent or other charges to the appointed or selected lessor as
herein provided shall constitute service of notice upon, and payment of Rent or
other charges to, Landlord.


7. Maintenance and Repair Obligations.  Tenant shall take good care of the
Property, and at Tenant's cost and expense, shall make all repairs to preserve
the Property in good working order and in a clean, safe and sanitary condition,
and will suffer no waste. If Tenant does not make such repairs to the Building
as the same may be reasonably required, Landlord may, but need not, make such
repairs following notice to Tenant and 90 days opportunity to cure, and Tenant
shall pay the cost thereof. If Tenant shall dispute Landlord’s demand that
repairs are so required, Tenant shall have the right to submit the matter to the
binding arbitration of the American Arbitration Association in Westchester
County, New York, and the decision thereof shall be binding on Landlord and
Tenant, and enforceable in a court of competent jurisdiction. Landlord shall
maintain and replace as necessary, the Building structure, including without
limitation the footings, foundation, walls, load bearing columns, and roof and
roof covering and tenant shall maintain the all other parts of the Building and
Property. All repairs and replacements made by Tenant shall be made and
performed (a) at Tenant's cost and expense, (b) so that same shall be at least
equal in quality, value, and utility to the original work or installation, and
(c) in accordance with all applicable laws and regulations of governmental
authorities having jurisdiction over the Property. All repairs and replacements
made by Landlord shall be made and performed (a) at Landlord’s cost and expense,
(b) so that same shall be at least equal in quality, value, and utility to the
original work or installation, and (c) in accordance with all applicable laws
and regulations of governmental authorities having jurisdiction over the
Property.


8.  Insurance.  During the entire Term of this Lease, Tenant, at its expense,
will carry the following insurance coverages with respect to the Property and
its activities related thereto: (1) Fire and extended coverage, vandalism and
malicious mischief insurance covering the full insurable replacement cost of the
Property; (2) Glass insurance for all exterior glass surrounding the buildings
on the Property covering full replacement cost, (3) Machine and Boiler
insurance, (4) Public liability insurance in an amount not less than $2,000,000
combined, single limit for death, injury or property damage, and (5) Worker's
compensation insurance as required by law; but as to each of the above, with
such deductibles as Tenant shall elect provided that Tenant shall be responsible
for the payment of any such deductible.


Each policy of insurance shall name Landlord (and any Permitted Mortgagee who
requests it) as an additional insured party, as its interests may appear, but
loss payable shall be in favor of Tenant only. Tenant agrees, however, to hold
all such insurance proceeds and disburse the same in accordance with the terms
hereof. Tenant's policy of casualty insurance shall contain an agreement by the
insurance company waiving its rights to recover against Landlord (and any
Permitted Mortgagee who requests it) or its and their agents or employees for
any claim thereunder. Landlord and Tenant hereby waive all rights and claims
against one another as to any matter of a kind covered by the insurance
described herein. Tenant will give Landlord reasonable evidence that the
insurance required under this Lease is in effect and fully paid within 30 days
of Landlord’s request therefor.


9. Services and Utilities. Landlord represents to Tenant that there presently
exists at and for the benefit of the Building, and Tenant shall hereafter pay
all usage charges for (but shall not pay the cost of installing if not already
connected to the Building), phone, cable, electricity, water, gas, sewage and
all other utilities, each separately metered to the Property. Tenant shall be
responsible for interior Building distribution of such utilities. Without
limitation to the preceding, Tenant shall have the right to purchase its own
utilities in any manner it wishes and from any provider.


10.  Casualty. (a)(i) If, at any time during the Term, the Building shall be
damaged in whole or in part by fire, the elements or other casualty
(“Casualty”), Tenant, at Tenant's sole cost, shall repair said damage and
restore the Building to substantially the same condition which existed
immediately prior to the occurrence of such damage, subject, however, to the
requirements of applicable and, to the extent the same does not unreasonably
diminish the appraised value of the Property, the changing needs of the Tenant.
As long as Tenant has complied with its insurance obligations hereunder, Tenant
shall have no obligation to expend any sums greater than the amount of insurance
proceeds actually received by Tenant plus the amount of any deductible under the
policies of insurance. If tenant elects to self insure, Tenant shall make the
money available for restoration on the same basis as if an insurance policy was
in effect.


(ii) In the case of a casualty impacting parking and/or access, the parties
shall agree on a reasonable abatement, and if no agreement can be reached,
either party may submit the matter to binding arbitration as permitted herein.


(iii) The foregoing subparagraphs (i) and (ii) notwithstanding, if the Building,
or any portion of the Property which Tenant, in its reasonable discretion, deems
material, shall be partially or totally destroyed during the last 2 years of the
initial term or during the last 2 years of any extension period, then, within
thirty (30) days after such casualty, Tenant may terminate this Lease upon no
fewer than 45 days prior written notice to Landlord, in which event this Lease
shall terminate on the date specified in such notice.


(b)  In the event of a Lease termination as a result of a casualty, or should a
“taking” (as defined below) occur, Tenant shall be entitled to recover the value
of relocation and moving costs, any other costs and expenses incurred by Tenant,
and the unamortized costs of its Tenant improvements (“Tenant Improvements”)
calculated as follows: Tenant shall be entitled to the actual cost of said
Tenant Improvements multiplied by a fraction, the numerator of which is the
number of years remaining on the then current Term of the Lease and the
denominator of which shall be the number of years remaining under the then
current Term of the Lease at the time the Tenant Improvements were purchased.
[For example, if the Tenant Improvements cost $1000.00, there are 10 years left
in the Term of the Lease and there were 15 years left in the Term of the Lease
when the Tenant Improvements were purchased and installed, Tenant would be
entitled to $667.00 ($1000.00 multiplied by a fraction, the numerator of which
is 10 and the denominator of which is 15).] For purposes hereof, “Tenant
Improvements” shall mean any improvements made to the Property by the Tenant.


11.   Condemnation. (a) If the entire (or a material portion thereof as
determined by Tenant) Property, or the use or possession thereof, is taken in
condemnation proceedings, or by any right of eminent domain, or for any public
or quasi-public use, or if Landlord shall deliver to a governmental authority a
deed in lieu of condemnation or eminent domain (individually or collectively, a
"taking" or “taken”), then, this Lease shall terminate on the date when
possession shall be taken by the condemnor or if earlier, upon Tenant’s notice
to Landlord that it is terminating as a result of said taking, and Rent,
Additional Rent and all other charges payable hereunder shall be apportioned and
paid in full up to that date, and all prepaid unearned Fixed Rent, Additional
Rent, and all other charges prepaid hereunder, shall promptly be repaid by
Landlord to Tenant (including, for example, Taxes).


If only a part of the Property shall be so taken, then Tenant may only terminate
this Lease if in Tenant’s reasonable discretion, the loss of the taken portion
shall interfere with Tenant’s use and occupancy for Tenant’s intended purpose,
and further provided that Tenant shall so notify Landlord of its election to
terminate. If Tenant shall not so terminate this Lease, then this Lease shall
continue in full force and effect, except that Fixed Rent, Additional Rent and
all other charges payable hereunder shall, subject to the provisions below
regarding parking only, be equitably abated (and if the parties cannot agree on
the appropriate abatement, then either may submit the matter to binding
arbitration as permitted by this Lease). In such case, Tenant, at Tenant's own
expense not in excess of any condemnation proceeds, shall repair all damage to
the Property as shall have been caused by such partial taking, and shall restore
the Property to a complete architectural unit. All proceeds of condemnation
shall be applied first to such restoration, and then allocated between Landlord
and Tenant as contemplated hereby. Fixed Rent, Additional Rent and other charges
payable hereunder shall abate until the Property shall have been restored to a
tenantable condition, including a reasonable additional period, not to exceed 90
days, for Tenant to refixture. During the restoration, Tenant may operate its
business out of a temporary structure such as a trailer, subject to compliance
with Laws. Tenant shall not be obligated to pay Fixed Rent, Additional Rent or
other charges for the use of or attributable to Tenant’s temporary structure.


(b) For the purposes of this subdivision (b), in addition to the meaning set
forth above, a "taking" shall mean any impediment to Tenant’s full and
unencumbered use of the Property which shall not be within Landlord's or
Tenant’s reasonable control.


If, due to a taking or otherwise, there shall be an impediment, which impediment
shall materially adversely affect any means of ingress or egress between the
Property and any abutting street, then, Tenant shall notify Landlord thereof.
If, within 30 days after Landlord’s receipt of such notice, such impediment
shall not be cured, then Tenant may, upon 10 days' written notice to Landlord
terminate this Lease. If Tenant shall elect to so pay reduced rent, Tenant shall
remain obligated for any other charges due under this Lease. Tenant's Fixed Rent
shall be so reduced until such time as said impediment shall be removed.


12. Compliance with Law. Subject to Landlord having complied with its
obligations hereunder, Tenant shall comply with all laws, statutes, ordinances,
and regulations (collectively, "Laws") relating to the physical condition of the
Property but excluding therefrom, any obligations in connection with
environmental conditions not caused by the Tenant. Landlord shall remain,
throughout the Term of this Lease, fully responsible for all obligations
associated with environmental contamination not caused by the Tenant.


13. Use.  The Property may be used for any legal purpose. Tenant will not use
the Property for illegal purposes. Tenant shall not commit waste. Except as
otherwise expressly provided herein, Tenant shall have exclusive dominion and
control over the Property.
Landlord represents, warrants and covenants that the Property shall never be
merged, joined or consolidated with any other property of the Landlord and
shall, during the term of this Lease, remain a single, stand alone parcel.
Landlord represents, warrants and covenants that Landlord shall not initiate or
consent to any change of zone or position of the Building, parking areas,
curbcuts, traffic patterns, and roadways and passageways on the Property,
Municipal Property or abutting the Property without the prior written consent of
Tenant which consent shall be in Tenant’s sole and absolute judgment and
discretion.


14.  Mechanics Liens.   Tenant will promptly remove any mechanic's lien or other
lien filed against the Property for work or materials by or on account of Tenant
in connection with any Tenant alteration (exclusive of work by or for the
Landlord). It will do this within ninety (90) days after the lien is filed. At
Tenant’s sole cost, Landlord agrees to cooperate with Tenant (including signing
applications) in obtaining any necessary permits for any alterations that Tenant
is permitted to make hereunder.


15.  Signage. At Tenant’s sole cost, Tenant may, after obtaining all necessary
municipal approvals, install, replace and relocate on the Property and Building
interior and exterior, such signs, awnings, lighting effects and fixtures as may
be used from time to time by Tenant (collectively, "Signs"). Tenant shall
maintain and repair such Signs. At Tenant’s sole cost, Landlord agrees to
cooperate with Tenant (including signing applications) in obtaining any
necessary permits for Tenant’s Signs.


16.  Communications. Notwithstanding anything to the contrary in this Lease,
Tenant may install, maintain, and replace, on the roof of the Building or in the
Property, a satellite communications dish and related equipment. Tenant shall do
so at its sole cost and in accordance with all Laws; and shall defend, indemnify
and hold Landlord harmless from and against any claims, costs or expenses
incurred by Landlord as a result of such installation, maintenance or
replacement by Tenant. At Landlord's request, Tenant shall coordinate any roof
installation hereunder with Landlord's roofing contractor.


17.   Dumpster. Tenant may, at its cost, maintain a dumpster or similar refuse
container on the Property if permitted by municipal authorities.


18.  Surrender. At the expiration or other termination of this Lease, Tenant
shall surrender the Property to Landlord in as good order and condition as they
were at the commencement of the Term or may be put in thereafter, reasonable
wear and tear and damage by casualty and/or the elements and condemnation
excepted. All alterations, additions, and improvements in or upon the Property
made by either party (except Tenant's furniture, trade fixtures, satellite
communications dish and equipment, computer and other equipment), shall become
the property of Landlord and shall remain upon and be surrendered with the
Property as a part thereof at the termination or other expiration of the Term.
At the expiration or termination of the Term, Tenant shall remove such items
enumerated in the parenthetical above as it desires, as well as its signs and
identification marks, from the Property. If Tenant has installed a vault, Tenant
may remove the vault or vault door. Landlord agrees that should it find any
personal property at the Property following Tenant vacating the same, such as,
without limitation, any negotiable instruments, cash or personal belongings in
the vault, Landlord shall promptly deliver the same to the Tenant. At any time
during the Term, Tenant may remove the items enumerated in the parenthetical
above, as well as its signs and identification marks, from the Property and the
Property. Damage done to the Building by such removal shall be promptly repaired
by Tenant.
19.  Landlord’s Lien. Landlord hereby waives in favor of Tenant its landlord's
lien against any and all of the property of Tenant to the extent provided in the
applicable laws, regulations or ordinances, of the State of New York.


20.  Subordination of Lease. This Lease shall be subject and subordinate to the
lien of any bank or institutional mortgage or mortgages now or hereafter in
force against the Property or Building, and to all advances made upon the
security thereof, provided that the holder of any such mortgage shall execute
and deliver to Tenant an agreement ("SNDA”), in form satisfactory to Tenant in
Tenant’s absolute judgment, providing that such holder will recognize this Lease
and not disturb Tenant's possession of the Property in the event of foreclosure,
sale or deed in lieu of foreclosure if Tenant is not then in default hereunder
beyond any applicable cure period. Landlord agrees to pay Tenant’s expenses,
including without limitation reasonable attorneys’ fees incurred by Tenant for
the negotiation and preparation of any SNDA.


21.   Estoppels. Landlord and Tenant agree to deliver to each other, from time
to time as reasonably requested in writing, and within a reasonable period of
time after receipt of such request, an estoppel certificate certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the Lease is in full force and effect as modified and
stating the modifications), and the dates to which any rent due hereunder has
been paid in advance, if any, together with such other information as Landlord
or Tenant may reasonably require with respect to the status of the Lease and
Tenant's use and occupancy of the Property.


22.   Quiet Enjoyment. Landlord warrants and agrees that Tenant, on paying the
rent and other charges due hereunder and performing all of Tenant’s other
obligations pursuant to this Lease, shall and may peaceably and quietly have,
hold, and enjoy the Property for the full Term, free from claims, interference,
molestation, eviction, or disturbance subject, nevertheless, to the terms of
this Lease.


23.  Hazardous Materials. (a) For the purposes hereof, the term "Hazardous
Materials" shall include, without limitation, hazardous or toxic substances,
materials that may be deemed hazardous to human or animal health, including
without limitation, oil and petroleum derivatives and products, asbestos, lead
paint and radon.


(b) Tenant represents and warrants that, except as herein set forth, it will not
use, store or dispose of any Hazardous Materials in the Building or Property.
Landlord agrees that Tenant may use such commercial or household type cleaners
and chemicals to maintain the Building or Property. Storage of such chemicals is
also permitted. Landlord and Tenant acknowledge that any or all of the cleaners
and chemicals described in this paragraph may constitute Hazardous Materials.
Notwithstanding any other provision of this Lease, Tenant may, use, store and
dispose of same as herein set forth, provided that in doing so, Tenant complies
with Laws.


(c) Landlord represents and warrants to Tenant that, as of the date on which
Landlord shall deliver possession of the Property to Tenant, the Building and
Property shall be free from contamination by Hazardous Materials.
Notwithstanding anything in this Lease to the contrary, Tenant shall not be
obligated to accept possession of the Building and Property until any Hazardous
Materials found in or on the Building or Property have been removed, and
Landlord has supplied Tenant with a certificate from the appropriate
governmental authority that such removal has been completed, and Landlord has
restored the Building and Property to the condition which existed immediately
prior to such removal and/or otherwise in conformance with the terms of this
Lease.


(d) If, at any time during the Term, Hazardous Materials shall be found in or on
the Building or Property, then:


(i) with regard to the presence or release of any Hazardous Materials that
Tenant shall not have caused, Landlord shall, with diligence, remove or
remediate or cause the remediation or removal of same to the extent required by
Laws, and in compliance with Laws, and at Landlord's sole cost; and Landlord
agrees to defend, indemnify, and hold Tenant harmless from and against any and
all costs, damages, expenses, and/or liabilities (including reasonable
attorneys' fees) which Tenant may suffer as a result of any claim, suit, or
action regarding any such Hazardous Materials (whether alleged or real), and/or
regarding the removal and remediation of same. Landlord shall diligently
commence or cause the commencement of such remediation within thirty (30) days
of knowledge of such presence or release. If Landlord shall fail to commence or
cause the commencement to remediate in the manner specified in this Section,
within the specified time periods, then, Tenant may give Landlord 10 days' prior
written notice of Tenant’s election to remove or remediate the Hazardous
materials on Landlord’s behalf. If Tenant shall so remove or remediate the
Hazardous Materials, Tenant may deduct the costs for such removal and
remediation (including without limitation, testing and professional costs) from
Fixed Rent and other amounts payable by Tenant to Landlord under this Lease.


(ii) with regard to the presence or release of any Hazardous Materials caused by
Tenant, Tenant shall remove or remediate same to the extent required by Laws,
and in compliance with Laws, and at Tenant's sole cost; and Tenant agrees to
defend, indemnify and hold Landlord harmless from and against any and all costs,
damages, expenses, and/or liabilities (including reasonable attorneys' fees)
which Landlord may suffer as a result of any claim, suit, or action regarding
any such Hazardous Materials (whether alleged or real), and/or regarding the
removal and remediation of same.


(e) INTENTIONALLY OMITTED


(f) INTENTIONALLY OMITTED


(g) Each of Landlord's and Tenant's obligations pursuant to this Article shall
survive any expiration and/or termination of this Lease.


(h) Landlord has no knowledge of the presence of lead paint or asbestos
containing materials in the Building.


24.  Tenant Default. (a) It shall be a “Tenant Default” if: (i) Tenant shall
default in the payment of Fixed Rent or any other amount payable to Landlord
hereunder, and such default shall continue for more than fifteen (15) days after
written notice to Tenant; or (ii) Tenant shall default in fulfilling any of the
other covenants of this Lease, and such default shall continue for more than 30
days after written notice thereof from Landlord, specifying such default
(provided that if Tenant has commenced to cure within said 30 days, and
thereafter is prosecuting same to completion, said 30 day period shall be
extended for a reasonable period of time under the circumstances, where, due to
the nature of the default, it is unable to be completely cured within 30 days);
then, in any such event, Landlord may give to Tenant notice of intention to end
the Term hereof, and if Landlord shall do so, the Term shall expire as if that
day were the day herein fixed for the expiration of the Term, and Tenant shall
then quit the Property and surrender the same, but shall remain liable as
hereinafter provided.


(b) If the notices provided in subdivision (a) of this Section shall have been
given and the Term shall expire as aforesaid, then Landlord shall (unless
otherwise agreed by the parties), re-enter the Property, by legal process, and
dispossess Tenant by summary proceedings.


(c) In case of any such default, re-entry, expiration and/or dispossession by
summary proceedings or otherwise (i) the rent shall become due and shall be paid
up to the time of such re-entry, dispossession and/or expiration; (ii) Landlord
shall make reasonable efforts to re-let the Property or any part or parts
thereof, either in its own name or otherwise, for a term or terms which may, at
its option, be shorter or longer than the period which would otherwise have
constituted the remainder of the Term, and may grant concessions or free rent,
but only to such extent as Landlord, in Landlord's reasonable judgment,
considers advisable and necessary to re-let the same; and, (iii) Tenant, or its
successors, shall also pay to Landlord, as Landlord’s sole damages, liquidated
damages for the failure of Tenant to observe and perform its covenants herein
contained, any deficiency between the Fixed Rent herein reserved and the net
amount, if any, of the rents collected on account of the re-letting of the
Property for each month of the period which would otherwise have constituted the
remainder of the then-current term. In computing such liquidated damages, there
shall be added to said deficiency such reasonable expenses as Landlord may incur
in connection with re-letting, such as legal expenses, attorney and broker fees,
but excluding renovations. Any such liquidated damages shall be paid in monthly
installments on the rent day specified in this Lease and any suit brought to
collect the amount of the deficiency for any month shall not prejudice, in any
way, the right of the Landlord to collect the deficiency for any subsequent
month by a similar proceeding. However, if Tenant shall default on any such
monthly installment, then, at Landlord's option, such liquidated damages shall
be accelerated and paid immediately by Tenant, but discounted to their present
value, using as the time remaining, the number of full calendar months remaining
in the term of this Lease following default (beyond applicable cure periods),
and using as the interest rate, the lesser of the following: (x) the rate (or
the average of rates, if more than one rate appears) inserted in the blank of
the "Money Rates" section of "The Wall Street Journal" (Eastern Edition) in the
section reading "Prime Rate: _____%", or (y) the base rate on corporate loans
posted by at least 75% of the nation's 30 largest banks. (If neither rate is
available for any reason, then a reasonably equivalent rate shall be used). In
the event of a Tenant Default, Landlord shall mitigate damages and/or loss. Such
obligation shall survive the Term.


25.   Landlord Default. In the event of any default by Landlord under this Lease
("Landlord Default"), Tenant may give Landlord written notice specifying such
Landlord Default and, if Tenant shall do so, then Landlord shall have 30 days in
which to cure any such Landlord Default; provided, however, that if the nature
of the Landlord Default is such that more than 30 days are required for its
cure, then Landlord shall not be in default if Landlord commences to cure within
said 30 days and thereafter diligently prosecutes the same to completion within
a reasonable time thereafter. In the event that Landlord shall remain in default
following its said right to cure, then, in addition to all other rights and
remedies available to Tenant at law and in equity, Tenant may cure such Landlord
Default on behalf of Landlord by doing the necessary work and/or making the
necessary payments, and billing Landlord for the reasonable costs thereof, which
Landlord agrees to pay to Tenant within 30 days of receipt of Tenant's demand
therefor and reasonable evidence of the cost of the same. If Landlord shall fail
to pay within said 30 day period, Tenant may deduct the entire cost from any
Fixed Rent, Additional Rent and other charges due hereunder. In the event of a
Landlord Default, Tenant shall mitigate damages and/or loss. Such obligation
shall survive the Term.


26.  Notices. Whenever, pursuant to this Lease, notice or demand shall or may be
given to either of the parties by the other, and whenever either of the parties
shall desire to give to the other any notice or demand with respect to this
Lease or the Property, each such notice or demand shall be in writing, and any
laws to the contrary notwithstanding, shall not be effective for any purpose
unless the same shall be given or served as follows: by hand, by registered or
certified mail, or by overnight express mail such as "Federal Express", postage
or charges prepaid and proof of delivery requested, to the other party's address
set forth above, or to such other address or addresses or parties as may be
designated in writing by notice from a party, and if to a mortgagee, to such
address as the mortgagee shall designate in a notice to the parties. Notices may
be given by an agent or attorney acting on behalf of Landlord or Tenant. Notices
shall be deemed given upon receipt or rejection. If notices are not received by
the applicable party (as opposed to such notices having been rejected), then the
notice party shall send a second notice which shall be deemed given three
business days after being sent as aforesaid.


27.  Holding Over. If Tenant shall hold over after the Termination Date of the
Term, then, Tenant shall be a month-to-month Tenant on the same terms as herein
provided, except that Fixed rent shall be 105% of the Fixed rent due and payable
as of the Termination date.


28.  Broker. Landlord and Tenant each represent and warrant that it has had no
dealings or conversations with any real estate broker in connection with the
negotiation and execution of this Lease.


29.  Notice of Lease. Upon the request of either party hereto, Landlord and
Tenant agree to execute a memorandum or notice of lease in recordable form and
in compliance with New York law. Either Tenant or Landlord may record such
memorandum or notice of lease.
30.  Waiver of Jury Trial. LANDLORD AND TENANT AGREE THAT ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY LANDLORD OR TENANT ON OR
WITH RESPECT TO THIS LEASE OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LANDLORD AND TENANT EACH
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING, FURTHER, LANDLORD AND TENANT EACH
WAIVE ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. LANDLORD ACKNOWLEDGES AND AGREES
THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS LEASE AND THAT
TENENT WOULD NOT ENTER INTO THIS LEASE IF THE WAIVERS SET FORTH IN THIS SECTION
WERE NOT A PART OF THIS LEASE.


31.  Assignment and Subletting. Tenant shall have the right to assign and,
sublease provided that Tenant shall give Landlord written notice thereof.
Landlord agrees to provide any such actual or proposed assignee, or sublessee
with an estoppel certificate in form and substance reasonably satisfactory to
Tenant and Landlord upon the request of the Tenant. No such assignment or sublet
shall release Tenant of its obligations hereunder which shall be deemed joint
and several with any such assignee or sublessee.




32.  Leasehold Mortgages. INTENTIONALLY OMITTED.


33. Miscellaneous. (a) This Lease shall be governed and construed in accordance
with the laws of the state of New York.


(b) The headings of the sections of this Lease are for convenient reference
only, and are not to be construed as part of this Lease.


(c) The language of this Lease shall be construed according to its plain
meaning, and not strictly for or against Landlord or Tenant; and the
construction of this Lease and of any of its provisions shall be unaffected by
any argument or claim that this Lease has been prepared, wholly or in
substantial part, by or on behalf of Tenant.


(d) Landlord and Tenant each warrant and represent to the other, that each has
full right to enter into this Lease and that there are no impediments,
contractual or otherwise, to full performance hereunder.


(e) This Lease shall be binding upon the parties hereto and shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
and assigns of Landlord and the successors and assigns of Tenant.


(f) In the event of any suit, action, or other proceeding at law or in equity
(collectively, "Action"), by either party hereto against the other, by reason of
any matter arising out of this Lease, the prevailing party shall recover, not
only its legal costs, but also reasonable attorneys' fees (to be fixed by the
Court) for the maintenance or defense of said Action, as the case may be.


(g) A waiver by either party of any breach by the other of any one or more of
the covenants, agreements, or conditions of this Lease, shall not bar the
enforcement of any rights or remedies for either that breach or any subsequent
breach of any of the same or other covenants, agreements, or conditions. 


(h) All of the exhibits and schedules attached to this Lease are incorporated
into this Lease and made a part of this lease.


(i) This Lease and the referenced exhibits set forth the entire agreement
between the parties hereto and may not be changed or terminated orally or by any
agreement unless such agreement shall be in writing and signed by the party
against whom enforcement of such change or termination is sought


(j) If any provision of this Lease or the application thereof to any persons or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease or the application of such provision to persons or circumstances
other than those to which it is held invalid or unenforceable shall not be
affected thereby, and each provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.


(k) The submission of this Lease for examination does not constitute a
reservation of or agreement to lease the Property; and this Lease shall become
effective and binding only upon proper execution and unconditional delivery
thereof by Landlord and Tenant.


(l) This Lease may be executed in separate counterparts, each of which shall be
an original and all of which shall be deemed to be one and the same instrument.


(n) Landlord agrees to cooperate with Tenant (including, without limitation,
signing applications) in obtaining any necessary permits for any changes to the
Property or use of the Property (including, without limitation, signage).


(o) Any controversy or claim which, pursuant to the terms of this Lease, is to
be resolved by arbitration, shall be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s decision shall be final and binding upon the parties hereto and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.


(p) Landlord covenants that it will not do anything which would be detrimental
to any land use variance which not benefits the Property and/or the Tenant's
beneficial interests in same.








SIGNATURES FOLLOW






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease on the day
and year first above written.
LANDLORD:
Witnessed by:     


_____/s/ Tara DeMakes___________  __/s/ Joseph E. Royce_______________
NAME: Joseph E. Royce
_____/s/ Eileen Pellegrini___________




TENANT:
TBS SHIPPING SERVICES INC.




_____/s/ Tara DeMakes___________   BY:__/s/ Ferdinand V. Lepere___  _______
NAME: Ferdinand V. Lepere
TITLE: Executive Vice President Finance
____/s/ Mary Ann Cognatello_______








--------------------------------------------------------------------------------



EXHIBIT A


Legal Description




--------------------------------------------------------------------------------



EXHIBIT B


Permitted Title Exceptions